                 Case 17-28339             Doc 33   Filed 02/20/19 Entered 02/20/19 08:49:17        Desc Main
                                                     Document     Page 1 of 10




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              CANDACE H BUI-WALSTON                           §     Case No. 17-28339
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Peter N. Metrou, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 94,620.00                           Assets Exempt: 20,000.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 3,655.39            Claims Discharged
                                                                    Without Payment: 237,558.28

              Total Expenses of Administration: 1,344.61


                      3) Total gross receipts of $ 5,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 5,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-28339             Doc 33    Filed 02/20/19 Entered 02/20/19 08:49:17            Desc Main
                                                  Document     Page 2 of 10




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 195,564.00              $ 0.00                 $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             1,344.61              1,344.61                 1,344.61

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              47,414.00           13,844.67             13,844.67                 3,655.39

TOTAL DISBURSEMENTS                               $ 242,978.00         $ 15,189.28           $ 15,189.28                $ 5,000.00


                  4) This case was originally filed under chapter 7 on 09/21/2017 . The case was pending
          for 15 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 12/12/2018                        By:/s/Peter N. Metrou, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 17-28339             Doc 33      Filed 02/20/19 Entered 02/20/19 08:49:17                     Desc Main
                                                      Document     Page 3 of 10




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                          $ AMOUNT
                                                                          TRAN. CODE1                                       RECEIVED

2013 TOYOTA RAV-4 MILEAGE: 90000
VALUE PER KELLY BLUE BOOK                                                    1129-000                                            5,000.00

TOTAL GROSS RECEIPTS                                                                                                           $ 5,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                            UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                      CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                   CODE     (from Form 6D)

              Ocwen Loan Servicing L,
              1661 Worthington Rd West
              Palm Beach, FL 33409                                193,901.00                   NA                    NA                0.00


              Toyota Motor Credit, 1111 W
              22nd St Ste 420 Oak Brook,
              IL 60523                                               1,663.00                  NA                    NA                0.00

TOTAL SECURED CLAIMS                                            $ 195,564.00                 $ 0.00                $ 0.00           $ 0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-28339             Doc 33        Filed 02/20/19 Entered 02/20/19 08:49:17           Desc Main
                                                        Document     Page 4 of 10




             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

Peter N. Metrou                             2100-000                    NA             1,250.00         1,250.00           1,250.00


Peter N. Metrou                             2200-000                    NA                42.49            42.49             42.49


International Sureties Ltd.                 2300-000                    NA                 2.12               2.12             2.12


Associated Bank                             2600-000                    NA                50.00            50.00             50.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA            $ 1,344.61        $ 1,344.61        $ 1,344.61
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

NA: NA                                            NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                 $ NA              $ NA              $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS             CLAIMS
                                                  UNIFORM
                                                              SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                               (from Form       (from Proofs of     ALLOWED
                                                   CODE
                                                                   6E)              Claim)

                                                                         0.00                 NA               NA              0.00

TOTAL PRIORITY UNSECURED                                                $ NA               $ 0.00           $ 0.00           $ 0.00
CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-28339             Doc 33      Filed 02/20/19 Entered 02/20/19 08:49:17       Desc Main
                                                    Document     Page 5 of 10




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Barclays Bank Delaware, Po
            Box 8803 Wilmington, DE
            19899                                               2,032.00                 NA             NA            0.00


            Chase Card, Po Box 15298
            Wilmington, DE 19850                                1,833.00                 NA             NA            0.00


            Chase Card, Po Box 15298
            Wilmington, DE 19850                                9,827.00                 NA             NA            0.00


            Chase Card, Po Box 15298
            Wilmington, DE 19850                                3,636.00                 NA             NA            0.00


            Citi Card - Diamond
            Preferred, P.O. Box 688903
            Des Moines, IA 50368-8908                           8,711.00                 NA             NA            0.00


            Citi Simplicity, PO Box 6500
            Sioux Falls, SD 57117                               3,540.00                 NA             NA            0.00


            Edfinancial Svcs, 120 N
            Seven Oaks Dr Knoxville, TN
            37922                                               1,980.00                 NA             NA            0.00


            Td Bank Usa/targetcred, Po
            Box 673 Minneapolis, MN
            55440                                                 246.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-28339             Doc 33       Filed 02/20/19 Entered 02/20/19 08:49:17          Desc Main
                                                     Document     Page 6 of 10




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

1           DISCOVER BANK                       7100-000           568.00               610.81         610.81            161.27


2           DISCOVER BANK                       7100-000               NA                 0.00             0.00             0.00


            LVNV FUNDING, LLC ITS
            SUCCESSORS AND
5           ASSIGNS AS                          7100-000          1,907.00            1,940.77        1,940.77           512.42


            NAVIENT SOLUTIONS,
4           LLC ON BEHALF OF                    7100-000          2,129.00            1,895.67        1,895.67           500.51


6           PNC BANK, N.A.                      7100-000          1,488.00            1,488.22        1,488.22           392.93


            PORTFOLIO RECOVERY
3           ASSOCIATES, LLC                     7100-000          9,517.00            7,909.20        7,909.20         2,088.26

TOTAL GENERAL UNSECURED                                        $ 47,414.00        $ 13,844.67      $ 13,844.67        $ 3,655.39
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                        Page:       1
                                         Case 17-28339              Doc 33     Filed 02/20/19 Entered 02/20/19 08:49:17                                      Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   7 of 10AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                            Exhibit 8
Case No:              17-28339                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Peter N. Metrou, Trustee
Case Name:            CANDACE H BUI-WALSTON                                                                                       Date Filed (f) or Converted (c):   09/21/2017 (f)
                                                                                                                                  341(a) Meeting Date:               10/19/2017
For Period Ending:    12/12/2018                                                                                                  Claims Bar Date:                   02/05/2018


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 1318 SUNFLOWER LN                                                                   107,500.00                  215,000.00                                                       0.00                        FA
     MINOOKA IL 60447-0000 GRUNDY
  2. 2013 TOYOTA RAV-4 MILEAGE: 90000 VALUE PER KELLY                                      9,500.00                    9,500.00                                                5,000.00                           FA
     BLUE BOOK
  3. FURNITURE AND HOUSEHOLD GOODS                                                           500.00                        0.00                                                       0.00                        FA
  4. 2 OLD TVS, LAPTOP FOR CHILDREN                                                          200.00                        0.00                                                       0.00                        FA
  5. CLOTHES                                                                                  50.00                        0.00                                                       0.00                        FA
  6. WEDDING BAND                                                                             50.00                        0.00                                                       0.00                        FA
  7. 2 TURTLES                                                                                 0.00                        0.00                                                       0.00                        FA
  8. CASH                                                                                     20.00                        0.00                                                       0.00                        FA
  9. CHASE                                                                                 1,300.00                        0.00                                                       0.00                        FA
 10. CHASE IRA                                                                             1,000.00                        0.00                                                       0.00                        FA
 11. TERM LIFE INSURANCE WITH PRIMARICA                                                        0.00                        0.00                                                       0.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $120,120.00               $224,500.00                                                 $5,000.00                         $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Investigation into equity in vehicle. 12/18/2017 Motion filed to settle/compromise equity in vehicle. Funds received from Debtor 1/18/2017.




  Initial Projected Date of Final Report (TFR): 03/01/2018            Current Projected Date of Final Report (TFR): 03/01/2018




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                     Page:           1
                                         Case 17-28339                Doc 33 Filed 02/20/19
                                                                                          FORM 2Entered 02/20/19 08:49:17                                  Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 8 of 10 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-28339                                                                                                 Trustee Name: Peter N. Metrou, Trustee                                   Exhibit 9
      Case Name: CANDACE H BUI-WALSTON                                                                                         Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1677
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX8299                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                               Separate Bond (if applicable):


       1                2                              3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   01/28/18             2         Candace H. Bui-Walston                    Court approved settlement on                               1129-000                $5,000.00                                 $5,000.00
                                  Cashier's Check                           vehicle equity
                                  No Adddress
   02/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,990.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/08/18           1001        International Sureties Ltd.               Bond Payment                                               2300-000                                         $2.12            $4,987.88
                                  701 Poydras Street
                                  Suite 420
                                  New Orleans, LA 70139
   03/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,977.88
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/06/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,967.88
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,957.88
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,947.88
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/22/18           1002        Peter N. Metrou                           Distribution                                                                                           $1,292.49             $3,655.39
                                  123 W. Washington St., Ste 216
                                  Oswego, IL 60543
                                  Peter N. Metrou                           Final distribution representing a           ($1,250.00)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Peter N. Metrou                           Final distribution representing a             ($42.49)     2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   10/22/18           1003        DISCOVER BANK                             Final distribution to claim 1                              7100-000                                       $161.27            $3,494.12
                                  Discover Products Inc                     representing a payment of
                                  PO Box 3025                               26.40 % per court order.
                                  New Albany, OH 43054-3025




                                                                                    Page Subtotals:                                                            $5,000.00           $1,505.88
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                    Page:           2
                                         Case 17-28339                Doc 33 Filed 02/20/19
                                                                                          FORM 2Entered 02/20/19 08:49:17                                 Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 10 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-28339                                                                                               Trustee Name: Peter N. Metrou, Trustee                                    Exhibit 9
      Case Name: CANDACE H BUI-WALSTON                                                                                       Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1677
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX8299                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   10/22/18           1004        PORTFOLIO RECOVERY ASSOCIATES, Final distribution to claim 3                                      7100-000                                      $2,088.26             $1,405.86
                                  LLC                            representing a payment of
                                  SUCCESSOR TO U.S. BANK N.A.    26.40 % per court order.
                                  (FRED MEYER)
                                  POB 41067
                                  NORFOLK, VA 23541
   10/22/18           1005        NAVIENT SOLUTIONS, LLC ON BEHALF Final distribution to claim 4                                    7100-000                                         $500.51               $905.35
                                  OF                               representing a payment of
                                  DEPARTMENT OF EDUCATION LOAN     26.40 % per court order.
                                  SERVICES
                                  PO BOX 9635
                                  WILKES-BARRE, PA 18773-9635
   10/22/18           1006        LVNV FUNDING, LLC ITS                     Final distribution to claim 5                           7100-000                                         $512.42               $392.93
                                  SUCCESSORS AND ASSIGNS AS                 representing a payment of
                                  ASSIGNEE OF CAPITAL ONE, N.A.             26.40 % per court order.
                                  RESURGENT CAPITAL SERVICES
                                  PO BOX 10587
                                  GREENVILLE, SC 29603-0587
   10/22/18           1007        PNC BANK, N.A.                            Final distribution to claim 6                           7100-000                                         $392.93                 $0.00
                                  PO BOX 94982                              representing a payment of
                                  CLEVELAND, OH 44101                       26.40 % per court order.


                                                                                                              COLUMN TOTALS                                   $5,000.00           $5,000.00
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                              Subtotal                                        $5,000.00           $5,000.00
                                                                                                                    Less: Payments to Debtors                     $0.00                $0.00
                                                                                                              Net                                             $5,000.00           $5,000.00




                                                                                    Page Subtotals:                                                               $0.00           $3,494.12
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                           Page:     3
                                 Case 17-28339    Doc 33          Filed 02/20/19 Entered 02/20/19 08:49:17         Desc Main
                                                                   Document     Page 10 of 10
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX1677 - Checking                                          $5,000.00              $5,000.00                 $0.00
                                                                                                           $5,000.00              $5,000.00                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,000.00
                                            Total Gross Receipts:                      $5,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
